respondent Sedgwick CMS, the workers' compensation insurer, construed
                this request as a refusal to participate in the program, and terminated
                Ruiz's vocational rehabilitation benefits on that basis. On administrative
                appeal, the appeals officer also affirmed, finding that Ruiz refused to
                participate in the vocational rehabilitation program, allowing the insurer
                to properly terminate the benefits, and Ruiz was gainfully employed at the
                business his family owned. Ruiz filed a petition for judicial review, which
                the district court denied. This appeal followed.
                            On appeal, Ruiz argues, among other things, that the appeals
                officer abused her discretion by ignoring new physical restrictions limiting
                him to four hours of training per day, finding that he was gainfully
                employed when he was merely helping his wife at her business, and
                finding that he had rejected his vocational rehabilitation benefits. The
                insurer argues that substantial evidence supports the appeals officer's
                finding that Ruiz refused to participate in the program and that he was
                gainfully employed at the family business.
                            It is undisputed that Ruiz was entitled to vocational
                rehabilitation benefits after his industrial injury and that these benefits
                included training in another vocation.    See NRS 616C.530(5) (explaining
                the insurer's priority to return an injured employee to work). In the
                vocational rehabilitation program at issue here, Ruiz was to attend class
                or training from 10 a.m. until 4:30 p m every weekday. Although a
                physician approved Ruiz's assessment period plan with a similar schedule,
                that approval came two months before the establishment of the nine-
                month program at issue. The record indicates that while this matter was
                pending before the appeals officer, Ruiz presented a physician's note
                restricting him to four hours of training at a time, which the appeals


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                 officer did not address when she found that Ruiz had rejected a suitable
                 program We conclude that the appeals officer erred by not making
                 findings as to whether the program was compatible with Ruiz's physical
                 condition. See NRS 616C.555(1). Additionally, the appeals officer made
                 no determinations as to the viability of Ruiz obtaining enough formal
                 training or education during the nine-month program to return him to
                 work. See NRS 616C.530(5). And because there were no findings that the
                 program was appropriate in light of Ruiz's physical restrictions and the
                 program's potential to return him to work, substantial evidence does not
                 support the appeals officer's determination that Ruiz rejected a suitable
                 program that was offered to him.          See NAC 616C.601 (explaining the
                 conditions under which vocational rehabilitation services may be
                 suspended or terminated); Vredenburg v. Sedgwick CMS,         124 Nev. 553,
                 557, 188 P.3d 1084, 1087 (2008) (explaining that this court reviews a
                 workers' compensation decision for clear error or an abuse of discretion).
                             The appeals officer also determined that Ruiz was gainfully
                 employed at his family's business, which provided another basis to
                 terminate the vocational rehabilitation benefits. But the appeals officer
                 made no findings about Ruiz's potential wages from that type of work and
                 is not permitted to order self-employment for an injured employee.       See
                 NRS 616C.590(1)(c) (requiring that the injured employee be unable to
                 return to gainful employment at a gross wage equal to or greater than 80-
                 percent of his gross wages at the time of injury in order to qualify for
                 vocational rehabilitation benefits); NRS 616C.600 (prohibiting an appeals
                 officer from ordering self-employment). Moreover, the insurer's assertion
                 that Ruiz was employed full-time is not supported by substantial evidence
                 in the record, which shows that Ruiz was at the store inconsistently and


SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947* FEM.
                 only for periods varying from three to six hours per day. See Vredenburg,
                 124 Nev. at 557, 188 P.3d at 1087 (defining substantial evidence).
                 Therefore, we conclude that the appeals officer abused her discretion by
                 finding that Ruiz was gainfully employed without certain findings about
                 his potential wages and that substantial evidence does not support a
                 finding that Ruiz was employed full-time at the family business. See id.
                             Accordingly, we reverse the district court's order denying
                 judicial review and remand this matter to the district court with
                 instructions to remand the case to the appeals officer for further
                 proceedings consistent with this order.
                             It is so ORDERED.'




                                                                                             J.
                                                              Parra guirre



                                                              Saitta


                 PICKERING, J., dissenting:
                             It is well settled that reviewing courts will not substitute their
                 judgment for the appeals officer's decisions as to factual questions and the
                 weight of the evidence. NRS 233B.135(3). The district court in this
                 matter found that substantial evidence supported the appeals officer's
                 decision to affirm the insurer's termination of vocational rehabilitation


                       'To the extent that appellant's arguments have not been expressly
                 addressed in this order, we conclude that those arguments lack merit.


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1907A    e
                services for appellant and declined to substitute its judgment for the
                appeals officer, and thus, it found that there was no legal error or abuse of
                discretion. I agree with those conclusions, and therefore, I respectfully
                dissent.


                                                                     eikeHH7
                                                                           tiAf            J.
                                                             Pickering




                cc: Hon. Brent T. Adams, District Judge
                     Diaz & Galt, LLC/Reno
                     Guinasso Law, Ltd.
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A